Welcome
Ladies and gentlemen, it gives me great pleasure to inform you that a delegation from the National Assembly of the Republic of Korea is present in the official gallery.
I warmly welcome the Korean delegation, which is here to take part in the tenth European Parliament-Korea Interparliamentary Meeting. Mr Lee Sang-Deuk is leading the Korean delegation, which is composed of six members of the National Assembly.
Our dialogue has developed greater depth and regularity in recent years. It has now become entirely political, covering a vast range of subjects from regional and international security to our citizens' everyday concerns, alongside the increasingly active role of the European Union and South Korea in the international community.
We are delighted to have these fruitful, stable and ever-deepening cooperative relations with the Republic of Korea.